Citation Nr: 1107575	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus of 
the right foot.  

2.  Entitlement to service connection for pes planus of the right 
foot.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of the 
right ankle.  

4.  Entitlement to service connection for arthritis of the right 
ankle.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to an increased rating for pes planus of the left 
foot, currently evaluated as 20 percent disabling.  

8.  Entitlement to an increased rating for arthritis of the left 
ankle, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to January 
1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2010, the appellant testified at a Board hearing at 
the RO.  At the hearing, the appellant's representative argued 
generally that prior determinations denying service connection 
for a right foot disability, a right ankle disability, and a low 
back disability were clearly and unmistakably erroneous (CUE).  

As set forth in more detail below, the record on appeal indicates 
that the appellant's claims of service connection for a right 
foot disability, a right ankle disability, and a low back 
disability have been previously denied on several occasions, both 
by the RO and the Board.  It is unclear whether the appellant 
intends to pursue a claim of CUE either with respect to a final 
rating decision or to a final Board decision, or both.  

For a claim of CUE to be reasonably raised, it must be pled with 
specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), 
aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  
At this point, the Board finds that a valid CUE claim has not 
been raised.  The appellant is advised that if wishes seek 
revision of a prior Board decision, he should submit a motion for 
revision of that decision on the grounds of CUE in accordance 
with 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. § 20.1404 
(2010).  These provisions set forth specific pleading 
requirements, including identifying the date of the decision 
being challenged and the specific issue or issues to which the 
motion pertains.  See e.g. 38 C.F.R. § 20.1404(a).  Additionally, 
a request for review of a prior Board decision on the grounds of 
CUE must be made directly to the Board.  See 38 C.F.R. § 
20.1404(c).  

Should the appellant wish to challenge a prior rating decision on 
the grounds of CUE, he should so notify the RO in writing, 
keeping in mind the requirement that the claim must be pled with 
specificity.  Regulations pertaining to CUE challenges are found 
at 38 C.F.R. § 3.105(a) (2010).  

In light of the favorable decision below, it is clear that the 
appellant has not been prejudiced by the Board's proceeding with 
a decision here.  The effective date to be assigned for the 
appellant's newly service-connected pes planus of the right foot 
and degenerative arthritis of the right ankle are not currently 
within the Board's jurisdiction.  See Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of 
disagreement must be filed to initiate appellate review of 
downstream elements such as the disability rating or effective 
date assigned).  The appellant may elect to raise the 
inextricably intertwined issue of CUE in connection with any 
appeal of the effective date assigned for his newly service-
connected right pes planus and/or degenerative arthritis of the 
right ankle.  See e.g. 38 C.F.R. § 3.400(k) (2010) (providing 
that for the purpose of authorizing benefits, the decision which 
constitutes a reversal of a prior decision on the grounds of CUE 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision). 

For the reasons discussed below, a remand is necessary with 
respect to the issues of entitlement to service connection for a 
low back disability and the issues of entitlement to increased 
ratings for pes planus of the left foot and arthritis of the left 
ankle.  These issues are addressed in the remand portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed January 1995 rating decision, the RO denied 
service connection for pes planus of the right foot.  Although 
the appellant was duly notified of the RO's decision and his 
appellate rights, he did not appeal within the applicable time 
period.  

2.  In an unappealed November 1995 decision, the Board denied the 
appellant's claim of entitlement to service connection for a low 
back disability.  Although the appellant was duly notified of the 
Board's decision and his appellate rights, he did not appeal 
within the applicable time period.  

3.  In an April 2003 rating decision, the RO denied service 
connection for arthritis of the right ankle, and determined that 
new and material evidence had not been received to reopen 
previously denied claims of service connection for pes planus of 
the right foot and a low back disability.  Although the appellant 
was duly notified of the RO's decision and his appellate rights, 
he did not appeal within the applicable time period.  

4.  In January 2005 and February 2005, the appellant requested 
reopening of his claims of service connection for pes planus of 
the right foot, arthritis of the right ankle, and a low back 
disability.  

5.  The evidence received since the last final rating decision 
denying service connection for pes planus of the right foot, 
arthritis of the right ankle, and a low back disability relates 
to an unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims.

6.  The most probative evidence establishes that the appellant's 
current pes planus of the right foot and arthritis of the right 
ankle are causally related to his active service.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection for 
arthritis of the right ankle and determining that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for pes planus of the right 
foot and a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening of the claims of service connection for arthritis of 
the right ankle, pes planus of the right foot, and a low back 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  Pes planus of the right foot and arthritis of the right ankle 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002);  38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.

Background

In pertinent part, the appellant's service treatment records show 
that in October 1983, he sought treatment for low back pain.  X-
ray studies of the lumbosacral region were performed and showed 
mild scoliosis, secondary to possible muscle spasm.  There was no 
evidence of a fracture or dislocation and the interspaces were 
intact.  The assessment was paraspinal lumbosacral muscle spasm.  

In August 1986, the appellant underwent incision and drainage of 
a pilonidal abscess.  Despite this procedure, he nonetheless 
continued to experience recurrent intractable pilonidal disease.  
In August 1989, the appellant was referred for a medical board.  

Medical board records note that the appellant's complaints 
included a history of a recurrent pilonidal cyst, as well as low 
back pain and left foot pain.  At an August 1989 podiatry 
consultation conducted in connection with the medical board, the 
appellant reported bilateral foot pain.  X-ray studies and a CT 
scan of both ankles were normal, according to the podiatrist.  At 
a September 1989 orthopedic evaluation, however, the examiner 
read the X-ray studies as showing lipping and sclerosis of the 
navicular and the CT scan as showing no tarsal coalition.  The 
assessments of the orthopedic examiner included degenerative 
joint disease of the left talonavicular joint, probable avascular 
necrosis of the left  navicular area, and pes planus.  Inserts 
and arch supports were recommended.  

In October 1989, a physical evaluation board found the appellant 
unfit for further active service because of recurrent pilonidal 
abscess as well as left foot pain with pes planus, avascular 
necrosis of the navicular, and degenerative arthritis. 

In December 1989, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a recurrent abscess, bilateral 
foot pain, and low back pain.  

In connection with his claim, the appellant underwent VA 
examination in February 1990 at which his complaints included 
painful feet, particularly with running.  The appellant also 
reported a history of a pilonidal cyst with low back pain.  On 
examination, the appellant walked without a limp and there was no 
deformity of the spine.  There was no tenderness, muscle spasm, 
or limitation of motion of the back.  He had bilateral pes 
planus, Grade II on the right and Grade III on the left.  He had 
normal range of motion of the ankle joints.  X-ray studies of the 
lumbosacral spine showed minimal deviation of the lumbar 
curvature toward the left side with minimal anterior wedging of 
the vertebral body of L1 and T12.  On the oblique projection, 
there appeared to be a small radiolucent line projecting and 
overlying the region of the left pars interarticularis of L4 
which raised a possibility of spondylolysis.  The examination was 
otherwise unremarkable.  X-ray studies of the feet showed no 
acute fracture or dislocation.  The diagnoses were recurrent 
pilonidal cyst; history of low back pain secondary to pilonidal 
sinus problem, without objective evidence of disability; and pes 
planus, bilateral, more pronounced on the left, with some 
degenerative changes on the left, currently without objective 
evidence of residual disability.

In an April 1990 rating decision, the RO, inter alia, granted 
service connection for postoperative pilonidal sinus as well as 
degenerative joint disease of the left foot.  The RO denied 
service connection for a low back disability and the appellant 
appealed this determination.  

In April 1991, the appellant underwent a service department 
evaluation for the Temporary Disability Retirement List (TDRL).  
At that time, he reported bilateral foot pain with prolonged 
walking or standing or while wearing any shoes other than those 
in the soft style.  He indicated that his left foot was much more 
symptomatic.  He indicated that he had been unable to obtain 
relief from arch supports or nonsteroidal anti-inflammatory 
medications.  Physical examination showed bilateral pes planus, 
decreased sensation in the left foot, and decreased dorsiflexion 
of the right ankle.  CT scans were reported to be essentially 
negative for active processes.  X-ray studies reportedly showed 
pes planus, bilaterally, with misshaped naviculars.  There was 
some narrowing of the talonavicular joints and some narrowing of 
the cuneiform navicular joints.  There was lipping of the talus 
and navicular, bilaterally.  The diagnoses were degenerative 
joint disease of the talonavicular joints, bilaterally; apparent, 
resolving avascular necrosis of the naviculars, bilaterally; and 
bilateral pes planus.  The appellant also underwent a pilonidal 
cyst consultation at which he complained of recurrent pilonidal 
disease.  The diagnosis was intractable pilonidal disease with 
recurrent pilonidal sinus, nonhealing. 

The appellant was afforded a VA medical examination in November 
1993 at which he complained of low back pain which changed with 
the weather.  The appellant also reported painful feet, 
particularly when running.  On examination, there was no 
tenderness or muscle spasm elicited in the area of the low back.  
The appellant exhibited normal range of motion of the ankle 
joints.  X-ray studies of the lumbosacral spine showed 
spondylolysis of pars interarticularis of L5 bilaterally with a 
mild spondylolisthesis of L5 with relation to L4.  X-rays of the 
thoracic spine showed no abnormality.  A physician reviewed the 
X-rays of the lumbosacral spine and concluded that there was a 
possible slight wedging of the L1 vertebra.  The diagnoses 
included pilonidal cyst, status post surgical excision, healed; 
history of low back pain secondary to pilonidal sinus problem, 
without objective evidence of residual disability and without 
evidence of an orthopedic impairment; and pes planus, bilateral.

In connection with his appeal of the denial of service connection 
for a low back disability, the appellant testified at an RO 
hearing in October 1994.  He reported that he had low back pain 
which he supposed was due to his pilonidal cyst surgeries.  He 
also reported bilateral foot pain, more severe on the left.  The 
appellant's representative indicated that the appellant wished to 
seek service connection for pes planus of both feet, not just his 
left foot, and asked the Hearing Officer to refer that matter to 
the rating board.  

The appellant again underwent VA examination in November 1994.  
He reported occasional soreness in his feet, including a pins and 
needles sensation.  He indicated that he had had inserts made for 
his shoes in service.  On examination, the examiner indicated 
that the appellant exhibited bilateral pes planus, Grade III.  X-
ray studies of both feet showed a small spur observed at the 
distal end of the right tibia, but no other degenerative changes.  
There was a flattened longitudinal arch which measured 20 degrees 
using the X-rays.  There was otherwise no bony deformity or 
evidence of bony trauma.  The diagnoses included history of 
bilateral pes planus, Grade III, currently without objective 
evidence of disability.  

In a January 1995 rating decision, the RO granted service 
connection for pes planus of the appellant's left foot.  The RO 
recharacterized the appellant's service-connected disability as 
degenerative joint disease of the left foot with pes planus.  The 
RO also denied service connection for right pes planus, finding 
that the active duty service treatment records were essentially 
negative for such problem and because pes planus was considered a 
constitutional or developmental abnormality, benefits could not 
be paid in the absence of evidence of in-service aggravation.  
The appellant was notified of the RO's decision and his appellate 
rights in a January 1995 letter, but he did not appeal.

In a November 1995 decision, the Board denied service connection 
for a low back disability, finding that the appellant's in-
service paraspinal lumbosacral muscle spasm was an acute and 
transitory condition that had resolved without residual 
disability.  The Board concluded that a chronic orthopedic 
disability of the low back was not present in service or 
demonstrated post service.  

In September 2002, the appellant requested reopening of his 
claims of service connection for a low back disability and right 
pes planus.  He also claimed entitlement to service connection 
for degenerative joint disease of the right ankle.  

In support of his claim, the RO received VA clinical records, 
dated from November 1993 to October 2002.  In pertinent part, 
these records show that in May 1998, the appellant was seen in 
connection with his complaints of bilateral foot pain.  The 
assessment was pes planus, symptomatic.  In May 1998, the 
appellant underwent X-ray studies in connection with his 
complaints of bilateral ankle pain for the past 11 years.  The 
study showed degenerative joint disease of both ankles.  X-ray 
studies of the feet in June 1998 showed flattening of the arches 
of both feet as well as degenerative joint disease of the 
intertarsal joints.  In September 1999, the appellant was fitted 
with orthotics.  The appellant subsequently reported that he was 
unable to tolerate the orthotics.  In October 2001, the appellant 
again reported continued pain in his feet.  In January 2002, X-
ray studies of the feet showed bilateral mild degenerative 
arthritis.  In the podiatry clinic in January 2002, the appellant 
was diagnosed as having osteoarthritis of the ankles, 
bilaterally, with rigid flatfoot, bilaterally.  Subsequent 
clinical records show continued treatment for bilateral pes 
planus and ankle arthritis.  In September 2002, the appellant 
reported that he had achieved some relief of his foot pain with 
magnet inserts but that he continued to be unable to tolerate 
orthotics.  

The appellant underwent VA medical examination in December 2002, 
at which he reported low back pain with activity.  On 
examination, the appellant exhibited no spasm and full range of 
motion without pain.  The examiner noted that X-ray studies 
conducted in 1993 had shown a congenital defect at L5, 
spondylolysis at L5-S1.  Repeat X-ray studies showed the same 
defect, with no unusual facet arthritis.  The appellant also 
reported a history of prolonged problems with his feet.  The 
examiner noted that previous X-ray studies showed mild arthritis 
consistent with age.  Current X-ray studies showed moderate 
talonavicular arthritis on the right and severe talonavicular 
arthritis on the left with marked subluxation.  On examination, 
the feet were flexible and markedly flat.  There was mild 
restriction of ankle motion.  With respect to the appellant's low 
back, the examiner indicated that the diagnosis was recurrent low 
back pain related to activity.  The examiner indicated that more 
likely than not the appellant's complaints represented lumbar 
strain secondary to the underlying congenital defect at L5-S1 due 
to in-service aggravation.  The examiner, however, indicated that 
at the present time, there was no significant disability.  He 
also concluded that the appellant's low back disability was not 
secondary to his service-connected pilonidal cyst disability.  
With respect to the appellant's feet, the examiner diagnosed 
significant flat foot with moderate talonavicular arthritis.  The 
examiner also diagnosed the appellant as having mild loss of 
motion and minimal arthritis changes in the ankles, consistent 
with age.  

In a January 2003 addendum to the examination report, the 
examiner noted that he had been asked to clarify his earlier 
diagnoses.  He explained that after reviewing the record, he had 
now concluded that there was no evidence of in-service 
aggravation of the appellant's congenital low back disability.  
The examiner also indicated that the appellant's bilateral foot 
disability was directly related to his period of active service.  

In an April 2003 rating decision, the RO increased the rating for 
the appellant's left pes planus to 20 percent.  The RO denied 
service connection for right ankle arthritis, finding that right 
ankle arthritis was not identified during service and the 
appellant's current right ankle arthritis was noted to be age-
related.  The RO also denied service connection for right pes 
planus, finding that the condition was not shown during service 
and the evidence showed that the condition was not secondary to a 
service-connected disability.  Finally, the RO denied service 
connection for a back disability, finding that the evidence 
documented only a congenital defect which was not secondary to 
his service-connected pilonidal cyst disability.  The appellant 
was notified of the RO's determination and his appellate rights 
in an April 2003 letter, but he did not appeal.  

In January 2005, the appellant again requested reopening of his 
claim of service connection for a low back disability.  The 
following month, he clarified that he also wished to seek service 
connection for pes planus of the right foot and degenerative 
arthritis of the right ankle.  

In support of the appellant's claim, the RO received post-service 
VA, military, and private clinical records, dated from February 
2003 to September 2010.  In pertinent part, these records show 
continued treatment for bilateral pes planus and bilateral ankle 
arthritis.  In March 2004, the appellant sought VA treatment for 
low back pain which had been present for years.  X-ray studies 
showed joint arthritis, perhaps a spondylolysis at L5-S1, and 
narrowing of the intervertebral disc.  The impression was 
questionable disc disease.  A subsequent MRI confirmed the 
presence of degenerative disc disease, with annular tears at L3-
4, L4-5, and L5-S1.  In November 2008, the appellant reported 
that his low back pain had been present since 1990.  

The appellant underwent VA medical examination in May 2005, at 
which he reported persistent pain in both feet and ankles, 
increasing in severity.  He also reported persistent low back 
pain which had become constant in the past year.  After examining 
the appellant, the examiner diagnosed him as having continued 
increasing foot pain due to traumatic arthritis and rigid 
flatfeet.  The examiner indicated that the appellant's foot and 
ankle disabilities were directly related to his period of 
service.  The examiner also diagnosed the appellant as having 
degenerative disc disease of the lumbar spine, more likely than 
not related to age.  

The appellant again underwent VA medical examination in April 
2009, at which he was diagnosed as having bilateral pes planus 
and bilateral traumatic arthritis of the ankles which the 
examiner concluded was directly related to his period of active 
service.  

Applicable Law

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material evidence 
is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the credibility 
of newly presented evidence must be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including 
arthritis, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2010).

A veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2010).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b) (2010).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Pes planus of the right foot and arthritis of the right 
ankle

As delineated in detail above, in a January 1995 rating decision, 
the RO denied the appellant's initial claim of service connection 
for right pes planus, finding that his service treatment records 
were essentially negative for such problem.  The RO further 
concluded that because pes planus was considered to be a 
constitutional or developmental abnormality, benefits could not 
be paid in the absence of evidence of in-service aggravation.  
Although the appellant was notified of the RO's decision and his 
appellate rights in a January 1995 letter, he did not perfect an 
appeal within the applicable time period.  Absent a finding of 
clear and unmistakable error, therefore, the January 1995 rating 
decision is final and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1994).  

Subsequently, in an April 2003 rating decision, the RO denied the 
appellant's request to reopen his claim of service connection for 
pes planus of the right foot, again finding that the condition 
was not shown during active service.  The RO further concluded 
that the evidence showed that the appellant's pes planus of the 
right foot was not secondary to a service-connected disability.  
Also in the April 2003 rating decision, the RO denied the 
appellant's initial claim of service connection for right ankle 
arthritis, finding that such condition was not identified during 
active service and that the appellant's current right ankle 
arthritis was age-related.  

Again, although the appellant was notified of the RO's decision 
and his appellate rights in an April 2003 letter, he did not 
perfect an appeal within the applicable time period.  Absent a 
finding of clear and unmistakable error, therefore, the April 
2003 rating decision denying service connection for pes planus of 
the right foot and arthritis of the right ankle is final and not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  

In this appeal, the appellant again seeks to reopen his claim of 
service connection for pes planus of the right foot, as well as 
his claim of service connection for arthritis of the right ankle.  
Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

As discussed in detail above, the evidence received since the 
last final rating decision in April 2003 denying service 
connection for pes planus of the right foot and arthritis of the 
right ankle includes the May 2005 and April 2009 VA medical 
examination reports in which the examiners concluded that the 
appellant's foot and ankle disabilities were "directly related 
to his period of military service."  

Obviously, this evidence is new in that it was not of record at 
the time of the April 2003 rating decision.  Moreover, given the 
legal criteria for establishing service connection, the 
examiner's statements are clearly material in that they relate to 
an unestablished fact necessary to substantiate the claim, 
namely, competent evidence of a nexus between active service and 
a current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Presuming the credibility of the examiners' conclusions 
as required by Justus, the Board finds that the additional 
evidence received raises a reasonable possibility of 
substantiating the claims of service connection for pes planus of 
the right foot and arthritis of the right ankle.  For these 
reasons, the Board finds that the additional evidence received 
since the final April 2003 rating decision is new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  The claims of 
service connection for pes planus of the right foot and arthritis 
of the right ankle are therefore reopened.

Turning to the merits of the appellant's claims, the Board finds 
that the record documents a long history of bilateral foot and 
ankle pain.  The record on appeal also contains January 2003, May 
2005, and April 2009 VA medical examination reports in which the 
examiners consistently concluded that the appellant's bilateral 
pes planus and/or bilateral ankle arthritis were directly related 
to his active service.  

The Board finds that these medical opinions are persuasive and 
assigns them great probative weight.  The opinions were rendered 
by medical professionals who have the expertise necessary to 
opine on the matter at issue in this case.  In addition, the 
examiners addressed the appellant's contentions, based their 
opinions on a review of the appellant's claims folder and a 
physical examination of the appellant.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).

The record on appeal contains no conflicting medical evidence 
attributing the appellant's pes planus of the right foot to any 
other cause.  The Board has considered that in December 2002, a 
VA medical examiner described the appellant's right ankle 
arthritis as being "consistent with age," but concludes that 
the VA medical opinions described above linking the appellant's 
right ankle arthritis to his active service outweigh the December 
2002 examination report, both in quantity and in quality.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case.  Thus, the Board finds that service connection for pes 
planus of the right foot and arthritis of the right ankle is 
warranted.  Again, the question of the effective date and initial 
rating to be assigned for these disabilities is for the RO to 
establish in the first instance.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999); see also Grantham, 114 F.3d 1156, 1158 
(Fed.Cir.1997) (holding that a separate notice of disagreement 
must be filed to initiate appellate review of "downstream" 
elements such as the disability rating or effective date 
assigned).

Low back disability

As delineated in detail above, in a November 1995 decision, the 
Board denied service connection for a low back disability, 
finding that a chronic orthopedic disability of the low back was 
not present in service or demonstrated post service.  Because the 
appellant did not appeal the Board's decision, absent a finding 
of clear and unmistakable error, it is final and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1995).  

Subsequently, in an April 2003 rating decision, the RO denied the 
appellant's request to reopen his claim of service connection for 
a low back disability, finding that the evidence documented only 
a congenital defect.  Again, although the appellant was notified 
of the RO's decision and his appellate rights in an April 2003 
letter, he did not perfect an appeal within the applicable time 
period.  Absent a finding of clear and unmistakable error, 
therefore, the April 2003 rating decision denying service 
connection for a low back disability is final and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  

In this appeal, the appellant again seeks to reopen his claim of 
service connection for a low back disability.  Despite the 
finality of a prior adverse decision, a claim will be reopened 
and the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

In this case, the evidence received since the last final rating 
decision in April 2003 denying service connection for a low back 
disability includes clinical records establishing a diagnosis of 
degenerative joint and disc disease of the lumbar spine.  
Obviously, this evidence is new in that it was not of record at 
the time of the prior denials.  Moreover, given the bases for the 
prior denials of the appellant's claim, the Board finds that the 
additional evidence establishing a diagnosis of degenerative disc 
disease relates to an unestablished fact necessary to 
substantiate the claim, namely, evidence of a current disability.  
Indeed, this appears to be the sole reason given for the prior 
rejections.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that section 3.156(a) "must be read as creating a low 
threshold" which "suggests a standard that would require 
reopening if newly submitted evidence, combined with VA 
assistance and considering the other evidence of record, raises a 
reasonable possibility of substantiating the claim."  Shade v. 
Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, 
the Board finds that the additional evidence received is new and 
material within the meaning of 38 C.F.R. § 3.156, warranting 
reopening of the claim of service connection for a low back 
disability.  

Although the newly received evidence discussed above is adequate 
for the purposes of reopening the claim, this does not make it 
sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material 
evidence is evidence that would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim).  

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons 
explained below, additional development is necessary before the 
Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for pes 
planus of the right foot,  arthritis of the right ankle, and a 
low back disability is granted.  

Entitlement to service connection for pes planus of the right 
foot is granted.  

Entitlement to service connection for arthritis of the right 
ankle is granted.  


REMAND

As discussed above, the appellant seeks service connection for a 
low back disability.  Unfortunately, the record currently on 
appeal is unclear as to the nature and etiology of the 
appellant's current low back disability, to include whether it is 
causally related to his active service or any incident therein, 
or is causally related to or aggravated by any of the appellant's 
service-connected disabilities.  Under these circumstances, a VA 
medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing the four elements to consider in determining whether 
a VA medical examination must be provided).

The appellant also seeks increased ratings for his service-
connected pes planus of the left foot and arthritis of the left 
ankle.  In light of the Board's decision awarding service 
connection for right pes planus and right ankle arthritis, and 
given the applicable criteria for evaluating these disabilities, 
the Board finds that the increased rating claims must be 
deferred, pending the assignment of the initial ratings for his 
newly service-connected right pes planus.  See e.g. 38 C.F.R. §§ 
4.26, 4.68, 4.71a, Diagnostic Codes 5276 (2010); see also Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (regarding 
"inextricably intertwined" issues).  

In addition, the Board notes that since the RO last considered 
this appeal, the appellant has submitted additional evidence 
directly to the Board, including a September 2010 clinical 
records documenting treatment for low back pain, bilateral foot 
pain, and bilateral ankle pain, and records pertaining to the 
appellant's application for approval of medical leave from his 
employer.  Because the appellant did not submit a waiver of 
initial RO review of this additional evidence, it must be 
referred to the RO for review and preparation of a Supplemental 
Statement of the Case.  38 C.F.R. § 20.1304 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA orthopedic examination to determine the 
nature and etiology of his current low back 
disability, including degenerative joint 
and disc disease.  The claims folder must 
be made available to the examiner for 
review in connection with the examination.  
After examining the appellant and reviewing 
his claims folder, the examiner should 
specifically delineate all disorders of the 
low back identified on examination.  He or 
she should also provide an opinion, with 
supporting rationale, as to the following:

Is it at least as likely as not that any 
current low back disability identified on 
examination is causally related to the 
appellant's active service or any incident 
therein, including an October 1983 episode 
of lumbar spasm or complaints of in-service 
back pain?

Is it at least as likely as not that any 
current disability of the low back 
identified on examination is causally 
related to or aggravated by any of the 
appellant's service-connected disabilities, 
including residuals of pilonidal disease, 
bilateral pes planus, or bilateral 
degenerative joint disease of the ankles? 

2.  After conducting any additional 
development deemed necessary, and after 
considering the initial ratings and 
effective dates to be assigned to the 
appellant's newly service-connected pes 
planus of the right foot and arthritis of 
the right ankle, the RO should readjudicate 
the appellant's claims on appeal, 
considering all the evidence of record.  If 
any claim remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


